
	
		II
		112th CONGRESS
		1st Session
		S. 1714
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To extend the milk income loss contract program, to
		  require the Secretary of Agriculture to conduct hearings to assess the
		  implications of transitioning Federal milk marketing orders from end-product
		  pricing to a competitive pay pricing system, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dairy Producer Income Protection
			 Act of 2011.
		2.Milk income loss
			 contract program
			(a)In
			 generalSection 1506 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773) is amended—
				(1)in subsection
			 (c)(3)—
					(A)in subparagraph
			 (A), by inserting and after the semicolon at the end;
					(B)in subparagraph
			 (B)—
						(i)by
			 striking ending August 31, 2012 and inserting
			 thereafter; and
						(ii)by
			 striking ; and and inserting a period; and
						(C)by striking
			 subparagraph (C);
					(2)in subsection
			 (d)—
					(A)in the subsection
			 heading, by striking for
			 feed prices; and
					(B)by adding at the
			 end the following:
						
							(4)Payment rate
				adjustments
								(A)In
				generalSubject to paragraphs (1) through (3), for each of fiscal
				years 2012 through 2015, the amount specified in subsection (c)(2)(A) used to
				determine the payment rate for the fiscal year shall be the payment rate for
				the preceding fiscal year, as adjusted to reflect changes for the 12-month
				period ending the preceding November 30 in the Consumer Price Index for All
				Urban Consumers published by the Bureau of Labor Statistics of the Department
				of Labor.
								(B)Termination of
				authorityEffective beginning in fiscal year 2016, the authority
				for the adjustment described in subparagraph (A) shall
				terminate.
								;
				
					(3)in subsection
			 (e)(2)(A)—
					(A)in clause (i), by
			 inserting and after the semicolon at the end;
					(B)in clause
			 (ii)—
						(i)by
			 striking for the period and all that follows through
			 2012 and inserting effective beginning October 1,
			 2008; and
						(ii)by
			 striking ; and and inserting a period; and
						(C)by striking
			 clause (iii); and
					(4)in subsections (g) and (h)(1), by striking
			 September 30, 2012 each place it appears and inserting
			 September 30, 2017.
				(b)Offsets
				(1)Repeal of
			 permanent price support authority for milk
					(A)In
			 generalSection 201 of the Agricultural Act of 1949 (7 U.S.C.
			 1446) is amended—
						(i)in
			 subsection (a), by striking milk,; and
						(ii)by
			 striking subsections (c) and (d).
						(B)Conforming
			 amendmentSection 301 of the Agricultural Act of 1949 (7 U.S.C.
			 1447) is amended by inserting (other than milk) after
			 agricultural commodity.
					(2)Repeal of dairy
			 product price support programSection 1501 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8771) is repealed.
				(3)Repeal of dairy
			 export incentive program
					(A)In
			 generalSection 153 of the
			 Food Security Act of 1985 (15 U.S.C. 713a–14) is repealed.
					(B)Conforming
			 amendmentsSection 902(2) of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 (22 U.S.C. 7201(2)) is amended—
						(i)by
			 striking subparagraph (D); and
						(ii)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively.
						3.Federal milk
			 marketing reform
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Agriculture shall conduct hearings to assess the
			 implications of transitioning Federal milk marketing orders from end-product
			 pricing to a competitive pay pricing system.
			(b)RequirementsIn
			 conducting hearings under this section, the Secretary shall—
				(1)ensure that
			 market administrators conduct a thorough analysis of the reforms to the Federal
			 milk marketing orders proposed by the Maine Dairy Industry Advisory Council and
			 the reforms included in title II of the Dairy Security Act of 2011;
				(2)analyze the
			 implications of transitioning from a 4-class system for milk products to a
			 2-class system;
				(3)explore methods
			 to improve signals for price discovery in the short- and long-term to allow
			 dairy producers to better use risk management tools;
				(4)assess whether a
			 2-class competitive pay pricing system for milk products would be more or less
			 transparent than the system in effect as of the day before the date of
			 enactment of this Act; and
				(5)analyze the
			 impact of eliminating a minimum regulated price on price volatility in dairy
			 markets.
				4.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
